Citation Nr: 0613218	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  98-19 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                   WITNESS AT HEARING ON 
APPEAL 

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971, from July 1988 to March 1994, and from 
February 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which the RO granted service connection 
for left ear hearing loss and assigned a noncompensable 
initial rating, and an RO rating decision dated in October 
1998, which denied the veteran's claim for service connection 
for a low back disability.

This case was the subject of a May 2001 Order of the Court of 
Appeals for Veterans Claims (Court), vacating a May 2000 
Board decision in this matter.  Further evidentiary 
development was conducted in light of the Court's May 2001 
Order, and the Board issued a decision denying the veteran's 
appeals in June 2003.

However, in November 2003, the veteran filed a motion for 
reconsideration, and with the motion submitted service 
department records of reserve duty medical treatment for low 
back disability in February 2003 and left ear hearing loss in 
April 2003.  These constituted service department records of 
treatment prior to the date of the Board's June 2003 
decision.  Accordingly, the Board determined that there had 
been a denial of due process, and vacated its June 2003 
decision.  See 38 C.F.R. § 20.904(a).  Thereafter in December 
2004, the Board remanded the case to RO for adjudication of 
the claims on the merits after ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  The 
development has been completed and the case has been returned 
to the Board for adjudication.

Because the veteran's claim for a compensable initial rating 
for left ear hearing loss  is an appeal from an initial grant 
of service connection and originally assigned rating, 
separate ratings may be assigned for separate time periods 
that are under evaluation.  That is, appellate review must 
consider the applicability of "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's audiological examinations reflect that the 
veteran has been diagnosed with tinnitus.  Additionally, in 
the appellant's brief dated in March 2006, the veteran's 
representative raised a claim for service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action.

The veteran's claim for entitlement to service connection for 
a low back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for a 
compensable initial rating for left ear hearing loss has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the claim addressed in this decision 
and obtained all relevant evidence designated by the 
appellant.

2.  Audiometric testing, performed in 1997, 2002 and 2005, 
reflects that the veteran's hearing loss disability is 
manifested by an average range of puretone thresholds between 
25 and 39 decibels in the left ear with speech recognition 
between 72 to 88 percent and mild to moderate hearing loss in 
the nonservice-connected right ear.




CONCLUSION OF LAW

The criteria for an initial or staged compensable rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.159, 
3.321, 3.383(a)(3), 3.385, 4.1-4.3, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (as in effect prior to and from June 10, 
1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
.
VCAA

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
C.F.R.§ 3.159 (2005).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the veteran under the VCAA have been fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in March 2004, September 2004 and October 2005 
specifically notified him of the substance of VCAA's duties, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  The appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2004, September 2004 and October 2005 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Collectively, 
the March 2004, September 2004 and October 2005 letters 
requested that the veteran provide the RO any evidence in his 
possession that pertained to his claim.  In this case the 
VCAA notice provided to the appellant requested that he 
provide any evidence in his possession that pertained to his 
claim.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the August 1998 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the August 1998 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for a compensable initial rating for left ear hearing loss, 
but he was not provided with notice of the type of evidence 
necessary to establish the effective date for an increased 
rating.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to an initial or staged compensable 
rating for left ear hearing loss, the question of a 
compensable rating or an effective date for an increase is 
rendered moot.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As will be reflected in the analysis section of this 
decision, the VA examinations obtained by the RO, when viewed 
in conjunction with the lay and additional medical evidence 
associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal for an 
initial compensable rating for his hearing loss in the left 
ear.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA audiological 
examinations, which were thorough in nature and included 
relevant findings adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Factual Background

In October 1997, the veteran underwent a VA audiological 
examination.  He gave a history of decreased hearing since 
early 1989.  He related that he was exposed to loud 
helicopters while serving as a flight operation sergeant for 
six years.  He also reported that early in his military 
career, he was a military policeman and was exposed to loud 
noise.  The veteran indicated no previous medical treatment 
or surgery involving his ears.  Audiometric testing revealed 
decibel levels at 1000, 2000, 3000, and 4000 Hertz in the 
left ear as follows: 15, 15, 30, and 40, respectively. 

The October 1997 audiological examination showed that the 
veteran's average puretone threshold for the left ear was 25 
decibels.  It was noted that the veteran's speech 
discrimination using a live voice representation of the W22 
word list was 92 percent correct in the left ear.  It was 
further reported that his speech discrimination scores 
obtained with a live voice was felt to be a better indicator 
of his speech discrimination ability.  The examiner concluded 
that the veteran had a mild high frequency sensorineural 
hearing loss in the left ear.

In September 2002, the veteran underwent another VA 
examination, during which he complained that he had 
difficulty understanding conversational speech.  On 
audiometric testing, pure tone thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz in the left ear were 
recorded as 25, 20, 35, and 40, respectively.  The average 
puretone threshold was 30 decibels and speech recognition was 
84 percent correct for the left ear.  The diagnosis was left 
ear hearing acuity within normal limits from 250 to 2000 
Hertz, and mild to moderate sensorineural hearing loss from 
3000 to 8000 Hertz.  It was also noted that the veteran had 
tinnitus, which is not at issue but is addressed in the 
introduction above.  

An audiometric examination in February 2003 revealed pure 
tone thresholds in the left ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows: 15, 20, 35, and 50, 
respectively.

Audiometric testing reports dated in April 2003 and September 
2003, show that the veteran's pure tone thresholds in the 
left ear during his last period of service, in decibels, at 
1000, 2000, 3000, and 4000 Hertz as follows: 15, 20, 35, and 
40, respectively.  His speech recognition was 96 percent 
correct for the left ear.  It was noted that his hearing loss 
profile was still  H1.

The veteran underwent a VA audiological examination in 
October 2005.  Pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz were recorded 
as follows: 25, 40, 40 and 50, respectively.  The average 
decibel loss was 39 in the left ear.  The speech recognition 
score for the left ear was 88 percent.  The examiner 
diagnosed, in pertinent part, mild to moderate hearing loss 
bilaterally.  

The multiple audiological examinations summarized above also 
showed mild to moderate hearing loss in the right ear.   

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). VAOGCPREC 
32-97.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  " 
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999), codified at 38 C.F.R. pt. 4.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

Effective June 10, 1999, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) is 55 decibels or more, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Also effective June 10, 
1999, when the pure tone threshold is 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz, the Roman 
numeral designation for hearing impairment will be selected 
from either Table VI or Table VIa, whichever results is the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b). 

In addition, amendments made to 38 C.F.R. § 3.383(a)(3), 
effective from December 6, 2002, provide a new method for 
rating unilateral hearing loss.  Under the revised law, if an 
appellant has hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment as a result of non-
service-connected disability that meets the provisions of 38 
C.F.R. § 3.385 in the other ear, VA will pay compensation as 
if both ears were service connected.  See 38 C.F.R. § 
3.383(a)(3) (2005).  See also 38 C.F.R. § 3.385 (2005) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

Analysis 

The Board notes at the outset that in evaluating service-
connected hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, as in 
this case, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service- connected disability rating, unless the claimant 
is totally deaf in both ears.  38 U.S.C.A. § 1160 (West 
2002); 38 C.F.R. §§ 3.383, 4.84a, DC 6070 (2005). This 
interpretation of the rating schedule applicable to 
unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss.  38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 477, 
479-80 (1998); VAOPGCPREC 32-97.

In the instant case, medical evidence on file shows that on 
VA audiometric testing in 1997, the veteran had a left ear 
average puretone decibel loss of 25 with speech recognition 
of 72 percent.  This corresponds to a numeric designation of 
"IV" under the old criteria.  See 38 C.F.R. § 4.87, Table VI.  
Where impaired hearing is service-connected in only one ear, 
the nonservice-connected ear will be assigned a designation 
for hearing impairment of Level I. 38 C.F.R. § 4.85(f).  
Thus, the veteran's hearing impairment is classified as Level 
I in the right ear and Level IV in the left ear.  38 C.F.R. § 
4.85.  According to Table VII, 38 C.F.R. § 4.85, a 
noncompensable evaluation is appropriate where the hearing 
acuity is Level I in the better ear and Level IV the poorer 
ear.  

On VA examination in September 2002, the veteran had a left 
ear average puretone decibel loss of 30 decibels, and his 
speech recognition was 84 percent.  The most recent VA 
examination report of October 2005, revealed 88 percent 
speech discrimination in the left ear.  The average decibel 
loss was 39 in the left ear.  This corresponds to a numeric 
designation of "II" under the old criteria.  Id.  As stated 
above, the veteran's non-service-connected right ear is given 
a numeric designation of "I."  The combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII.  As such, the 
schedular criteria do not contemplate the assignment of a 
compensable evaluation for the veteran's left ear hearing 
loss disability.

As noted above, pertinent changes were made to 38 C.F.R. § 
4.86, regarding cases of exceptional hearing loss.  The 
revised regulations include a special method for rating 
exceptional patterns of hearing impairment, as defined by 38 
C.F.R. § 4.86.  Exceptional patterns of hearing impairment 
exist when the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz are each 55 decibels or more, or when the puretone 
thresholds are 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (as in 
effect on and after June 10, 1999).  This special method is, 
however, inapplicable to the present case since the veteran's 
audiometric test results do not show such an exceptional 
pattern of hearing impairment as defined by the regulation.

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing) for the purposes of 
determining a rating percentage. 38 C.F.R. § 4.85(f).  
However, the amended criteria for rating hearing loss 
includes the provision if hearing impairment in the service-
connected ear is found to be minimally compensable (10 
percent disabling or higher), then any deafness in the 
nonservice-connected ear may be considered when determining 
the final compensation rating, provided that the nonservice 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(3) (2005).  In this case, 
the multiple audiological examinations performed in recent 
years do not show compensable hearing loss in either ear.  

The amended regulations did not alter the method described 
above using Tables VI and VII, and the additional criteria 
for rating "exceptional" hearing loss are not applicable.  
In light of the audiometric data that has been obtained, it 
is clear that none of the amendments in question can 
negatively affect the outcome of the veteran's claim.  
Accordingly, the Board finds that he is not be prejudiced by 
the Board's consideration of those amendments in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Although the veteran asserts that his hearing loss disability 
warrants a compensable rating, the Board finds that the 
evidence of record preponderates against an initial or staged 
compensable rating under both the old or new criteria.  See 
Lendenmann, 3 Vet. App. at 349.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 4.3.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005). The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this regard, 
there has been no showing by the veteran that his hearing 
loss in the left ear has resulted in marked interference with 
employment or necessitated any let alone frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for hearing loss of the left ear 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an initial or staged compensable rating for 
left ear hearing loss is denied.


REMAND

The veteran served on active duty from November 1969 to 
November 1971, from July 1988 to March 1994, and from 
February 2003 to February 2004.  He contends, in essence, 
that his low back disability was incurred in service.  The 
relevant evidence is summarized below.

The separation examination report from the veteran's initial 
period of active service, dated in November 1971, shows that 
the spine and lower extremities were clinically evaluated as 
normal, and no defects were noted with regard to the back.

An army reserve health record, dated in June 1978, shows that 
the veteran complained of pain in his left side and back with 
some radiation into the leg, and objective findings included 
somewhat decreased range of motion and tenderness in the L1- 
L3 area.  The assessment was lumbosacral strain.  Reports of 
quadrennial reserve corps examinations, dated in September 
1984, October 1985, and January 1987, show that the spine and 
lower extremities were clinically evaluated as normal.

A periodic annual examination report, dated during the period 
of active service in December 1988, shows that the spine was 
clinically evaluated as normal.

Service medical records show that on May 29, 1989, the 
veteran sought emergent care for complaints of low back pain 
after working in the yard the day before. A notation of "no 
radicular symptoms," and "no prior back injury," was made. 
Objective examination revealed decreased range of motion and 
antalgic gait. Deep tendon reflexes were normal.  An 
assessment of muscular back pain is shown.  A June 1989 
follow-up record shows a notation of "strain while raking."  
Objective examination was positive for paravertebral muscle 
spasm in the lumbar area.  There was no decrease in 
neurovascular function distally, deep tendon reflexes were 
intact, and straight leg raising was negative.  There was 
pain with flexion and extension.  An assessment of low back 
pain was made.

The report of a periodic medical examination, dated December 
1992, shows that the spine and lower extremities were 
clinically normal.  A notation of "2" is shown with regard to 
the "L" category under "physical profile."

Private post-service medical records show that on back 
examination in March 1996, objective findings included 
tenderness over the lower spine and "LSJ's." Neurological 
examination was "o.k." and there was tenderness in the lower 
costal cartilage.  Assessments of mechanical back pain and 
costochondritis were given. Lumbar spine x-rays, conducted in 
March 1996, revealed normal vertebrae and curvature of the 
lumbosacral spine.  There was no evidence of fracture, 
dislocation, or arthritis, and the intervertebral spaces, 
apophyseal, and sacroiliac joints were well preserved.

A physical profile report, dated June 1996, shows that during 
his service in the U.S. Army reserves, the veteran was put on 
restriction due to mechanical low back pain.

Private treatment records show that in February 1997, the 
veteran was seen for complaints of pain in the left hip area.  
He was thereafter treated for probable degenerative joint 
disease and apparent tendonitis/bursitis in the left hip.  In 
May 1997, he was seen for complaints of pain in the left 
buttock, which he dated to the time of a physical training 
test the previous December.  His complaints of pain in the 
left buttocks and radiation to the left lower extremity were 
eventually found to be related to his back, and an August 
1997 MRI revealed findings of a large herniated nucleus 
pulposus on the left side at the level of L5-S1.  In 
September 1997, he underwent a laminotomy, and diskectomy on 
the left at L5/S1, as treatment for disc herniation.  In 
October 1997, the veteran's private physician indicated post- 
surgical improvement of 95 percent in terms of relief of the 
left buttock pain.

On VA compensation and pension examination in October 1997, 
the veteran reported intermittent tingling in the lower back 
with radiation to the left hip since the time of a May 1989 
back injury.  Subjective complaints included soreness in the 
area of the lumbar back surgery and some pain and discomfort 
in the area of the left hip.  Objective findings included a 
midline surgical scar in the lumbar area, with slight 
tenderness, and backward extension was limited to 20 degrees.  
Straight leg raising was to 45 degrees on the left and caused 
pain in the left upper thigh near the hip. X-rays of the 
lumbar spine revealed narrowing at the intervertebral spaces 
between L4-5 and L5-S1 and an impression of spondylitic 
changes is shown. Diagnoses included lumbar disc disease, 
status post recent surgery.

In March 1999, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He testified that he 
injured his back while on active duty in 1989, after doing 
some work with a rake.  According to the veteran, he was 
placed on restriction for the diagnosis of muscle strain and 
his complaints of severe low back pain.  He indicated that 
when he was treated for a herniated disc in 1997, his doctors 
would not give him a clear cut answer as to what caused the 
disc problem.  The veteran further testified that the only 
injury to his back which he could remember was the one that 
occurred during service in May 1989.  He also indicated that 
following that injury and during service, he would experience 
a pain in the left leg. Current complaints included problems 
at work when he sits.

In a statement in support of his claim dated July 1999, the 
veteran indicated that following the May 1989 back injury, 
every time he went to the doctor x-rays were negative and it 
was not until an MRI that his lumbar disc disease was 
identified.

In an August 2000 statement, M.C.P., M.D., indicated that the 
veteran suffered from a back injury in May 1989.  It was 
noted that the veteran had undergone surgery for treatment of 
a herniated disc in September 1997.  Dr. M.C.P. noted that to 
his knowledge an old injury, such as in 1989, could 
contribute to later lumbar disc problems such as surgery in 
1997.

In an August 2000 statement, H.S.C., M.D., noted that the 
veteran had a history of a back injury in 1989.  Dr. H.S.C. 
noted that the veteran later developed disc problems and 
subsequently underwent surgery.  It was observed that it was 
possible that the veteran's initial injury and disc problems 
were related.

An October 2000 statement from S.R.B., M.D., reflects that 
the veteran had lumbar disc disease, as well as herniation at 
L4-S1 in 1997.  It was noted that he had previously undergone 
a laminotomy and discectomy.  It was opined that without a 
MRI study it would be difficult to determine if, indeed, the 
veteran had disc pathology at the time of his 1989 in-service 
injury.  It was noted it would not be unusual for him to have 
herniated his disc, have lumbar disc problems secondary to 
the herniation, and then later have symptoms.  It was 
concluded that it would not be unusual for the veteran to 
have had disc problems even in May 1989.

A September 2002 VA examination report shows that the veteran 
was examined and that the examiner reviewed the claims folder 
in conjunction with the examination.  The veteran reported 
that in May 1989 he swung a rake at a dog and sustained a 
back injury.  He said he was taken to the emergency room and 
was treated with medication and bed rest for 72 hours.  After 
2 weeks, he said, he improved and returned to light duty for 
approximately 3 weeks.  The veteran recalled that he sought 
medical attention 3 to 4 times afterwards, until the time of 
his discharge.  Upon discharge, he received care from various 
private physicians.  It was noted that the veteran's current 
complaints regarded occasional low back pain while doing 
heavy lifting.  Following an examination, the clinician 
concluded that the veteran's examination revealed narrowing 
at the L5-S1 space, which was consistent with degenerative 
disc disease and postoperative findings at this level.  It 
was also opined that the veteran had a minimal to mild low 
back disability.  The examiner added that there was a lack of 
adequate documentation to establish a nexus between the 
veteran's May 1989 (in-service) injury and his subsequent 
surgery required in September 1997.  It was therefore 
concluded that it was not likely that the veteran's low back 
disability was related to his period of service, including 
his May 1989 complaint of back pain.  It was also pointed out 
that on repeated questioning, the veteran could not recall 
his June 1978 complaints regarding the back; and it was 
opined that the veteran's current back problems were 
therefore unrelated to the June 1978 incident.

In October 2003, the Board received service department 
reserve duty records of treatment for low back disability in 
February 2003.  A September 2003 Medical Evaluation Board 
Proceedings record shows that the veteran was determined to 
be medically unacceptable for service due to a left leg 
radiculopathy that was incurred in service.  A diagnosis of 
status post L5-S1 diskectomy was noted.  The report shows 
that this condition was also linked to service.  A physical 
examination report revealed that he was able to flex his back 
to 30 degrees, back extension was to 0 degrees, and lateral 
right and left bending was to 20 degrees.  

In November 2005, the veteran underwent a VA examination.  
The examiner indicated that he was able to flex his back to 
45 degrees, back extension was to 15  degrees, lateral right 
and left bending was to 10 degrees, and right lateral 
rotation was to 35 degrees and left lateral rotation was to 
50 degrees.  The examiner described the veteran's condition 
as moderate.  

Although the evidence shows that the veteran's low back 
condition pre-existed his most recent period of active duty 
from February 2003 to February 2004, two questions remain:  
Is the veteran's low back disability linked to an earlier 
period of service or was it worsened during his last period 
of active duty.  While there is a recent medical opinion that 
addresses the first question, there is no competent opinion 
that addresses the issue of aggravation.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137.

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

In view of the foregoing medical evidence and cited legal 
authority, it is the Board's judgment that an orthopedic 
evaluation that includes an opinion addressing the question 
of aggravation is warranted.  See 38 U.S.C.A. § 5103(A)(d); 
38 C.F.R. § 3.159(c)(4); VAOPGCPREC 3-2003; Wagner, supra.  
It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Since the opinion on 
aggravation is necessary to resolve this appeal, the Board 
will request the examiner to address the question of whether 
the veteran's low back disability is linked to an earlier 
period of service.  

The Board also finds that, given the veteran's submission of 
additional medical records for the period of service between 
February 2003 and February 2004, the RO must conduct a search 
to determine if there are any additional medical records 
available for said period of active duty.  Any such records 
must be secured and associated with the claims file.  
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2). 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for a low back 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for his low back disability.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  




In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for service connection for a low 
back disability.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
his low back disability, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should contact all appropriate 
service records' depositories, to include 
the NPRC, for any in-service hospital 
records or records from any medical 
facility where the veteran might have 
received treatment between February 2003 
and February 2004.  If no such records 
can be found, the RO should obtain 
documentation sufficient to support a 
finding that it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  Once all available medical records 
have been received, the RO should afford 
the veteran a VA orthopedic examination 
for the purpose of determining whether the 
veteran's low back disability was incurred 
in or aggravated by active service.  The 
clinician must review the claims file in 
conjunction with the examination.

(a)  Following a review of the relevant 
medical evidence in the claims file, 
obtaining the history from the veteran, 
the physical examination, and any tests 
that are deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's low back 
disability began during or as the result 
of any incident of service.

For this first opinion, the physician is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if any 
question is found to be too speculative to 
answer, he or she should so state.  

(b)  Since the record clearly shows a 
chronic low back disability in-between the 
veteran's last two periods of service, to 
include lumbar spine surgery in 1997, the 
clinician is requested to provide a second 
opinion. Following a review of the 
relevant medical evidence in the claims 
file, the history obtained from the 
veteran, the physical examination, and any 
tests that are deemed necessary, the 
examiner is requested to opine whether the 
veteran's low back disability, which 
increased in severity during his last 
period of active duty from February 2003 
to February 2004, was chronically worsened 
during that latter period of service.  For 
this second question, which involves a 
different legal standard, the examiner is 
asked to answer yes or no.  

The clinician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition, 
beyond its natural progression, versus a 
temporary flare- up of symptoms.

The examiner is again requested to provide 
a rationale for any opinion expressed.  If 
the physician cannot answer any question 
without resort to speculation, he or she 
should so indicate.

4.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a low back disability 
with consideration of the law relating 
to the presumptions of soundness (if 
applicable) and aggravation (which is 
applicable).  See VAOPGCPREC 3-2003.  

6.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


